By the Court.
By the arrangement between the parties, the indebtedness of McCoy to the estate was discharged by his assuming to pay the amount of such indebtedness on the legacy coming to 'William from the estate. McCoy having given his notes to William in pursuance of this' arrangement, which the latter accepted in part payment of his legacy, thereby discharging the estate from liability to him for that amount, McCoy is estopped from setting up the usurious interest allowed the estate on settlement, against the notes given to William. These notes were given upon a new consideration, and to a new party, and are not affected by the usury exacted on the indebtedness of McCoy to the estate, notwithstanding the fact that William was one of the executors.

Leave refused.